DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The Amendment filed December 11, 2020 has been entered.  Claims 1, and 3 have been amended.   Claims 4-5 have been canceled .  Claims 1-3 are pending in the application.  Applicants’ amendment has overcome the 35 USC § 112 (b) rejection previously set forth in the Non-Final Office Action mailed September 29, 2020.  

Information Disclosure Statement

3.	The information disclosure statement filed on October 21, 2020 has been considered and placed in the application file.

EXAMINER’S AMENDMENT

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
	Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Attorney, Mr. Lyle Kimms on January 14, 2020. 

5.	In the claims of Amendment filed on December 11, 2020: 
	Claim 1, line 14, “value of the amplitude.”, has been replaced by  - - value of the amplitude, and - -. 


Allowable Subject Matter
  

6.	Claims 1-3 are allowed. 
The following is an examiner's statement of reasons for allowance: 

	Regarding independent claim 1, the prior art of record fails to teach or suggest headphones comprising: 
		a command output device configured to, on the basis of based on a sound signal representing the touch sound picked up by the microphone, received from the microphone, determine a touch operation corresponding to the touch made on the user, and output a command corresponding to the touch operation, 
		wherein the command output device includes: 
			a low pass filter configured to cut a predetermined high frequency region of the input signal; and 

		wherein the command output device outputs the command upon: 
			the difference being equal to or greater than the predetermined threshold value; and 
			a state where a power of the output signal of the low pass filter continues to be within a predetermined range for a predetermined time, 
	in combination with other limitations, as specified in the independent claim 1.
	
	Claims 2-3 are allowed by virtue of their dependency from claim 1.   

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 
/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654